Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (FormS-8 No.333-106701) of our report dated June 25, 2007, relating to the statements of net assets available for benefits of the Community Banks, Inc. 401(k) Plan as of December 31, 2006 and 2005 and the related statements of changes in net assets available for benefits for the years then ended, and the supplementary schedule as of December 31, 2006, which report appears in the December 31, 2006 Annual Report (Form11-K) of the Community Banks, Inc. 401(k) Plan. /s/ Beard Miller Company LLP Beard Miller Company LLP Harrisburg, Pennsylvania June 25, 2007
